            Case 3:20-cv-02731-VC Document 95 Filed 05/05/20 Page 1 of 2




                                UNITED STATES DISTRICT COURT

                            NORTHERN DISTRICT OF CALIFORNIA


     ANGEL DE JESUS ZEPEDA RIVAS, et                    Case No. 20-cv-02731-VC
     al.,
                  Plaintiffs,                           BAIL ORDER #1
            v.                                          Re: Dkt. No. 66

     DAVID JENNINGS, et al.,
                  Defendants.



         Class member Jose Luis Lopez-Guevara’s request for bail (Dkt. 66) is granted.
         Bail is subject to the following conditions:
1.       The Class Member’s temporary release will expire upon the final adjudication of the
         habeas petition in this case, unless the Court orders otherwise.
2.       The Class Member must be released immediately into the custody of the Custodian listed
         in the bail request, who must transport the Class Member directly from his/her place of
         detention to the residence where s/he will reside.
3.       The Class Member must observe an initial 14-day quarantine at the place of residence.
         Whether the Class Member should be quarantined from other people at the same
         residence during that period is committed to the discretion of the Custodian.
4.       The Class Member must submit to location monitoring as directed by ICE.
5.       The Class Member must obey all governmental shelter-in-place orders, regulations and
         protocols.
6.       The Class Member must not violate any federal, state, or local law.
         Case 3:20-cv-02731-VC Document 95 Filed 05/05/20 Page 2 of 2




7.    The Class Member must not possess any firearm, destructive device, or other dangerous
      weapon.
8.    The Class Member must not consume any alcoholic beverages.
9.    If the Class Member violates any condition of his/her release, the Court may on its own
      motion or on Defendants’ motion, modify or terminate this bail order and order the Class
      Member returned to ICE custody.
10.   ICE may not arrest or detain the Class Member except (a) upon an order permitting arrest
      issued by this Court (i) for violation of these conditions of release or (ii) based on a
      discovery by defendants of additional information which demonstrates that the Class
      Member is dangerous, or (b) where there is a final order of removal and a travel
      document is obtained and where the Class Member will be removed within 3 days. ICE
      must give Class Counsel and the Court notice of such arrest or detention on the same day
      the Class Member is detained.
11.   Nothing in this order limits ICE’s authority to remove the Class Member from the United
      States upon a final order of removal.
12.   Class Counsel is required to ensure that the Class Member is informed of and understands
      these conditions of release.


      IT IS SO ORDERED.

Dated: May 5, 2020
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge




                                                2
